COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      German Perez-Vasquez v. The State of Texas

Appellate case number:    01-15-00882-CR

Trial court case number: 13CR0953

Trial court:              405th District Court of Galveston County

        On October 25, 2016, the court issued an order stating that appointed counsel, Kevin B.
Stryker, had not filed a brief. The order noted that counsel had requested and received five
extensions, and it denied counsel’s sixth request for extension, ordering him to file the brief
within 20 days, or else an abatement order would issue for a hearing in the trial court. No brief
was filed.
       On December 13, 2016, the court abated the appeal and remanded to the trial court for a
hearing to determine why counsel had not filed a brief. On the same day the order issued,
counsel tendered a brief, a motion for extension of time to file the brief, and a motion to exceed
the page limit for the brief. On December 16, 2016, counsel filed a motion to reinstate the appeal
because the brief had been filed.
        We grant the motion to reinstate, withdraw our abatement order of December 13, 2016,
and order the appeal reinstated on the active docket. We grant appellant’s motion to exceed the
page length for the brief. We deny the motion for extension but we nevertheless accept the late-
filed brief received on December 13, 2016. See TEX. R. APP. P. 38.8(b)(1) The State’s brief is
due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Massengale
                   X Acting individually     Acting for the Court


Date: January 5, 2017